Citation Nr: 1600773	
Decision Date: 01/08/16    Archive Date: 01/21/16

DOCKET NO.  09-31 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities, to include as secondary to herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1969 to February 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The matter was last before the Board in June 2014, when it was remanded for further development. See June 2014 Board Decision. There is substantial compliance with the Board's remand directives. Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. W., 13 Vet. App. 141, 147 (1999).

The Veteran testified before the undersigned at a July 2013 Travel Board hearing. The undersigned noted the issue on appeal and engaged in a colloquy with the Veteran toward substantiation of the claim. See Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010). A transcript of the hearing is included in the claims file.

This appeal was processed electronically using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems. Any future review of this Veteran's case should consider the existence of this electronic record.


FINDING OF FACT

The Veteran has not been diagnosed as having peripheral neuropathy of the bilateral lower extremities.



CONCLUSION OF LAW

The criteria for entitlement to service connection for peripheral neuropathy of the bilateral lower extremities have not been met. 38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2015).

A September 2006 letter notified the Veteran of the elements of service connection and informed him of his and VA's respective responsibilities for obtaining relevant records and other evidence in support of his claim. The duty to notify is satisfied. See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

VA's duty to assist under the VCAA includes helping claimants to obtain service treatment records (STRs) and other pertinent records, including private medical records (PMRs). See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The claims file contains the Veteran's STRs, VA medical records (VAMRs), and Social Security Administration (SSA) records. The Veteran has not identified any private records needing to be obtained. The duty to obtain relevant records is satisfied. See 38 C.F.R. § 3.159(c).

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law. See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). The VA examination and/or opinion must be adequate to decide the claim. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). The April 2008 and August 2014 VA examiners reviewed the Veteran's claims file, performed in-person examinations, and provided clear rationale in support of their opinions. See Monzingo v Shinseki, 26 Vet. App. 97, 107 (2012) (holding that "examination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion"). The April 2008 and August 2014 VA examinations are adequate to decide the Veteran's claim.

VA has satisfied its duties to notify and assist and the Board may proceed with appellate review.

Merits of the Claim

The Veteran alleges he has peripheral neuropathy of the bilateral lower extremities that relates to service, to include as due to herbicide exposure. See March 2013 Decision Review Officer Hearing Transcript, pp. 20-24; July 2013 Board Hearing Transcript, pp. 5-11. He has not been diagnosed as having peripheral neuropathy of the lower extremities and the probative evidence does not suggest that his alleged disorder relates to service. The appeal is denied.

Service connection may be established for a disability resulting from a disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). Service connection may be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Entitlement to service connection may be established on a direct basis with evidence showing (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service (the "nexus" requirement). See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); C.F.R. § 3.303(a).

For the diseases listed in 38 C.F.R. § 3.309(e), the evidentiary requirements for establishing entitlement to service connection benefits are more relaxed. Section 3.303(e) provides that when exposure to herbicide agents is established during active duty, diseases associated with herbicide exposure that manifest at any date, however remote, after service are entitled to service connection, unless they are clearly attributable to causes unrelated to service ("intercurrent causes"). See 38 C.F.R. § 3.307(d). Claimants who served in Vietnam between January 9, 1962 and May 7, 1975 are presumed to have been exposed to herbicide agents during service. 38 C.F.R. § 3.307(a)(6).

For purposes of applying the herbicide presumption, the phrase "service in Vietnam" includes service in the waters offshore of Vietnam or service in other locations if the conditions of service involved duty or visitation to Vietnam between January 9, 1962 and May 7, 1975. 38 U.S.C.A. § 1116(a)(3); 38 C.F.R. §§ 3.307(a)(6)(iii), 3.313(a); see Haas v. Peake, 525 F.3d 1168, 1187-1190 (Fed. Cir. 2008) (upholding VA's interpretation of 38 C.F.R. § 3.307(a)(6)(iii) as requiring a service member's presence at some point on the landmass or inland waters of Vietnam in order to benefit from the herbicide presumption). A veteran who served in Vietnamese coastal waters, but never went ashore is not entitled to presumptive service connection due to alleged herbicide exposure. Haas, 525 F.3d at 1193-1194. See VAOPGCPREC 27-97 (holding that mere service on a deep-water naval vessel in waters off shore of Vietnam does not qualify as "service" in Vietnam). In addition, Haas holds that "service in Vietnam" will not be presumed based upon the Veteran's receipt of a Vietnam Service Medal. Haas, 525 F.3d at 1196.

The Veteran's Form DD 214 shows he had foreign service during the Vietnam era; however, there is no conclusive evidence of record that he had service in Vietnam in accordance with VA regulations. See September 2006 Personnel Information Exchange System Response. Regardless, the Veteran does not have a diagnosis of acute or sub-acute peripheral neuropathy, as required for a presumption based on herbicide exposure. See 38 C.F.R. § 3.309(e).

The Veteran noted on his Report of Medical History at enlistment that he got cramps in his legs with exertion; however, the examiner did not indicate any lower extremity problems. April 1969 Report of Medical Examination and History. The Veteran's STRs reflect that he was treated for left calf and ankle pain the week following a motorcycle accident. November 1970 STRs. Three days later he continued to complain of throbbing pain, and his calf was edematous. He was advised to continue to elevate and apply heat to the leg, and no further treatment was noted. Id. His examination at separation did not indicate any problems with his lower extremities. January 1971 Report of Medical Examination.

In September 2006, the Veteran reported that he was treated for left leg deep vein thrombosis in 2004 and he had stents in both legs. September 2006 VAMRs.

In April 2008, a VA examiner diagnosed the Veteran with left leg peripheral vascular disease with claudication pain. There was no diagnosis of peripheral neuropathy in either lower extremity at that time.

Subsequent VA medical records confirm treatment for left lower extremity peripheral vascular disease. See, e.g., June 2008 and August 2009 VAMRs.

In February 2009, the Veteran complained of neuropathic pain at his medial thigh and some cramping when walking. February 2009 VAMRs.

In September 2011, an electromyography (EMG) showed no evidence of left femoral motor neuropathy, but did show subclinical underlying sensory axonal and motor nonspecific polyneuropathy in the lower limbs. September 2011 VAMRs. An October 2013 treatment note indicated chronic neuropathy was likely secondary to alcohol abuse. October 2013 VAMRs.

In August 2014, a VA examiner noted that the September 2011 EMG consultation clearly noted a "lumbo-sacral etiology for a likely radiculopathy type of disorder that is not related to any service." The examiner noted the report clearly stated there was no neuropathy. The examiner declined to make a diagnosis of peripheral neuropathy in the lower extremities, and continued the diagnosis of left leg peripheral vascular disease with claudication pain, opining that the Veteran's current left ankle and foot disorder is "less likely as not (less than 50/50 probability" caused by or a result of the Veteran's soft tissue injury to his left ankle and leg in service. The examiner noted the Veteran's left leg condition, peripheral vascular disease, was caused by smoking, hyperlipidemia, and hypertension.

The April 2008 and August 2014 VA examination reports constitute highly probative evidence that weighs against service connection for peripheral neuropathy of the bilateral lower extremities. The examinations were conducted by VA doctors who reviewed the Veteran's claims file and pertinent medical history, examined the Veteran, and clearly stated that the Veteran does not have a current peripheral neuropathy disorder of the bilateral lower extremities, and that his current left leg disorder does not relate to service.

The Board has considered the Veteran's statements regarding his claimed peripheral neuropathy of the bilateral lower extremities. The Veteran, as a lay person, is competent to describe physical symptoms, such as numbness and tingling, and to report that he has received a medical diagnosis. However, he is not competent to diagnose his symptoms or attribute them to military service. Whether the Veteran has a peripheral neuropathy disorder of the bilateral lower extremities and whether that disorder relates to service is medically complex determination that cannot be based on lay observation alone. See Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77, n.4 (Fed. Cir. 2007); see also Barr, 21 Vet. App. at 309. Instead, the determination must be made by a medical professional with appropriate expertise. Id. Thus, in so far as the Veteran's statements indicate that he has been diagnosed as having peripheral neuropathy of the bilateral lower extremities that relates to service, they are outweighed by the VA examiners' findings - findings rendered by medical professionals - that the Veteran has never had peripheral neuropathy of the bilateral lower extremities, and that his current left leg lower extremity disorder does not relate to service. See Layno v. Brown, 6 Vet. App. 465, 470-71 (1994).

In summary, absent a diagnosis the Veteran's reported peripheral neuropathy of the bilateral lower extremities does not qualify for service connection. To the extent the Veteran continues to contend he has a left leg lower extremity disorder that relates to service, to include peripheral neuropathy, the August 2014 VA examiner weighed against such a finding, and this matter has already been decided by the Board in its June 2014 decision. See June 2014 Board Decision (denying service connection for peripheral vascular disease of the left leg); see also July 2015 Post-Remand Brief (contending service connection for peripheral vascular disease of the bilateral lower extremities is warranted).

The preponderance of the evidence is against the Veteran's claim. The benefit-of-the-doubt rule does not apply and service connection for peripheral neuropathy of the bilateral lower extremities is denied. See 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Service connection for peripheral neuropathy of the bilateral lower extremities is denied.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


